NO.        91-114

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          1991



JUNE ENRIGHT,
                  Plaintiff and Appellant,
       ._
     -I = -
      T!.


ROSEBUD COUNTY, a political subdivision of the
State of Montana; ROBERT CORBIN, individually
and as Deputy Sheriff of Rosebud County; CHRIS
ELWOOD. individuallv and as Deautv Sheriff of
Rosebud County: and-WILLIAM HUkKIkS , individually
         *  -                          _.
and as Deoutv Sheriff of Rosebud Countv.                       6 1
                                                                ’    -
                  Defendants and Respondents.




APPEAL FROM:      District Court of the Sixteenth Judicial District,
                  In and for the County of Rosebud,
                  The Honorable Kenneth R. Wilson, Judge presiding.


COUNSEL OF RECORD:
              For Appellant:
                  June Enright, Pro Se, Black Eagle, Montana
              For Respondent:
                   Susan Fisher Stevens; Wright, Tolliver          &     Guthals,
                   Billings, Montana



                                        Submitted on Briefs:   August 29, 1991
                                                    Decided:   October 21, 1991
Filed:


                            .   .
                                    I     Clerk
Justice William E. Hunt, Sr., delivered the opinion of the Court.
     Appellant June Enright appeals from an order of the Sixteenth
Judicial District Court, Rosebud County, granting Rosebud County's
motion for summary judgment.
     We affirm.
     Appellant, appearing pro se, raises three issues for appeal.
     1.   Whether the District Court erred in granting defendants'
motion for summary judgment on the issue of negligence against the
Rosebud County Sheriff's Department.
     2.   Whether the District Court erred in granting defendants'
motion for summary judgment on the issue that defendants violated
appellant's civil rights under 42 U.S.C. 5 1983.
     3.   Whether the District Court erred in granting defendants'
motion for summary judgment on the issue that they intentionally,
negligently, and recklessly inflicted emotional distress upon the
appellant.
     Briefly, the uncontroverted facts are as follows.     Between
December 1984 and July 21, 1986, Robert Corbin, Chris Elwood, and
William Huckins were employed as deputies by the Rosebud County
Sheriff's Department.   On July 21, 1986, at 11:27 p.m., Deputies
Elwood and Corbin, who were on their regular patrol, received a
radio message of shots being fired at the Ashland Bar.       A few
minutes later they arrived at the premises where they were met by
Evette Archambeault who told them appellant had fired shots at
Georgia Wilson.   Deputy Corbin entered the bar and asked appellant

                                 2
to come outside to talk with him.     Appellant explained to Deputy
Corbin that Georgia Wilson was standing outside the bar harassing
her and would not leave.    Appellant admitted that she had fired
shots at Ms. Wilson.   Deputy Corbin immediately told appellant not
to relate any further details, as he had not read her the Miranda
warning.   He then told appellant to go back into the bar.   After
discussing the best way to handle the situation, Deputies Corbin
and Elwood decided to arrest Georgia Wilson on an outstanding
felony warrant from Big Horn County.     They believed by arresting
Wilson and removing her from the scene, it would diffuse the
situation.   The deputies told several witnesses to go home and
advised them they would be contacted the next day for their
statements. The deputies arrested Wilson, placed her in the patrol
car, and proceeded to the Sheriff's Office in Colstrip.
     The deputies had just left town when they received a radio
call of another shooting at the bar and immediately called for
backup. Off-duty Deputy William Huckins was called to assist them.
He arrived, in uniform, in his patrol car. The deputies determined
that appellant and Evette Archambeault had gotten into a fight
outside the bar and inflicted serious bite injuries upon one
another, after which appellant shot at Archambeault.     They found
appellant at her residence next door to the bar where she was
nursing a bite wound above her eye.   Deputy Huckins determined the
wound to be serious and called for an ambulance, which appellant
refused, so Deputy Huckins cancelled it. Appellant then called her

                                 3
son to come and get her.      The deputies stayed and checked on her
condition regularly until her son arrived.             Appellant and her son
proceeded to count the money in the till and closed the bar before
going to the hospital.
     In July 1989, appellant filed suit against Rosebud County,
Deputies Robert     Corbin,     Chris       Elwood,    and   William   Huckins,
individually and as deputy sheriffs of Rosebud County. Appellant's
complaint claimed negligence by Rosebud County, a violation of her
civil rights under 42 U.S.C.     §   1983, and emotional distress by the

respondents.
     In July 1990, after adequate time for discovery by the
parties, the respondent filed a motion for summary judgment and
supporting brief. Appellant's attorney filed an answer brief.              Due
to   the   discrepancies   in    appellant's          complaint,   respondents
requested and were granted an evidentiary hearing for the purpose
of determining their status during the incident.               The evidentiary
hearing and motion for summary judgment hearing were scheduled on
the same day.    Neither the appellant nor her attorney attended the
hearing, and no additional briefs or affidavits were filed by
appellant.      On January 28,       1991,     the District Court granted
respondent's motion for summary judgment and dismissed the case
with prejudice.    Appellant appeals from that order.
     Appellant did not attend the hearing to offer evidence and
testimony in support of her allegations.                By not attending the
hearing, appellant waived her right to cross-examine defense

                                        4
counsel's witnesses and present her own evidence.      The court was
forced to rely on the pleadings in the file and defendants'
responses to appellant's discovery requests. In failing to provide
the District Court with affidavits, sworn testimony, or other
evidence, as contemplated by Rule 56(c), M.R.Civ.P.,   appellant only
invited the decision of the court.
     We affirm the District Court in holding that no genuine issue
of material fact existed and that the defendant was entitled to
judgment as a matter of law.
     Pursuant to Section I, Paragraph 3 ( c ) , Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as

precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result
to Montana Law Week, State Reporter and West Publishing Company.



                                          Justice


We concur:          /




                                  5
                                   October 21. 1991

                             CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the
following named:


June Enright
123 11th St.
Black Eagle, MT 59414

Susan Fisher Stevens
Wright, tolliver& Guthals
P.O. Box 1977
Billings, MT 59103


                                               ED SMITH



                                               ~k7f!
                                                            THE SUPREME COURT
                                                          F MONTANA

                                               BY
                                                Deputy